  Case 17-38300        Doc 17   Filed 03/26/21 Entered 03/26/21 15:01:23            Desc Main
                                  Document     Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
In Re:                                  )     Chapter 7 Case
Chastity A. Ellis,                      )     Case No. 17-38300
                                        )
                        Debtor.         )     Hon. Jacqueline P. Cox

                                    NOTICE OF MOTION
TO: See Attached List

        PLEASE TAKE NOTICE that on Tuesday, April 6, 2021 at 1:00 PM, I will appear before
the Honorable Jacqueline P. Cox, or any judge sitting in Judge Cox’s place, and present the United
States Trustee’s Motion for Order Reopening Chapter 7 Case Pursuant to 11 U.S.C. § 350(B)
and Rule 5010 of the Federal Rules of Bankruptcy Procedure and for Authorization to
Appoint a Chapter 7 Trustee,
a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

      To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting
ID 1612732896. (3) Enter the passcode 778135.

       To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. (2) Enter the meeting ID 1612732896. (3) Enter passcode 778135.

          When prompted identify yourself by stating your full name.

          To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
Judges.

        If you object to this motion and want it called on the presentment date above, you may
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may call the matter regardless.

                                                    /s/ Adam G. Brief
                                                    Adam G. Brief, Assistant U.S. Trustee
                                                    OFFICE OF THE U.S. TRUSTEE
                                                    219 S. Dearborn Street
                                                    Chicago, IL 60604
                                                    adam.brief@usdoj.gov
                                                    (202) 503-7104
                                                1
  Case 17-38300      Doc 17    Filed 03/26/21 Entered 03/26/21 15:01:23         Desc Main
                                 Document     Page 2 of 8



                              CERTIFICATE OF SERVICE


       I, Adam G. Brief, Assistant U.S. Trustee, certify that I served copies of the Notice of
Motion and Motion for Order Reopening Chapter 7 Case Pursuant to 11 U.S.C. § 350(B)
and Rule 5010 of the Federal Rules of Bankruptcy Procedure and for Authorization to
Appoint a Chapter 7 Trustee on each entity shown on the attached list at the address shown and
by the method indicated on the list on March 26, 2021 at 5:00 PM.

                                                  /s/ Adam G. Brief


                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice For Registrants:

Robert B Katz rkatz.trustee@gmail.com
Michael L Sherman shermlaw1@aol.com
David M Siegel davidsiegelbk@gmail.com


Parties Served via First Class Mail:

CHASTITY A. ELLIS
4066 APPLEBY LN.
RICHTON PARK, IL 60471

CHASTITY A. ELLIS
12716 S RACINE AVE
CALUMET PARK, IL 60827-6402




                                              2
               Case 17-38300       Doc 17      Filed 03/26/21 Entered 03/26/21 15:01:23                 Desc Main
                                                 Document     Page 3 of 8
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                      NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
 6    IN RE:                                                       CASE NO: 17-38300
       CHASTITY A ELLIS                                            DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 7


 9

10

11
     On 3/26/2021, I did cause a copy of the following documents, described below,
12   Reopen Case

13   Proposed Order


14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant
22   to Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as
     if fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 3/26/2021
25                                                             /s/ Adam G Brief
                                                               Adam G Brief 016542000
26                                                             Assistant United States Trustee
                                                               OFFICE OF THE UNITED STATES TRUSTEE
27                                                             219 S DEARBORN STREET
                                                               CHICAGO, IL 60604
28                                                             202 503 7104

                                                   UST - EXHIBIT A
               Case 17-38300            Doc 17        Filed 03/26/21 Entered 03/26/21 15:01:23                         Desc Main
1                                                       Document     Page 4 of 8

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION
5
        IN RE:                                                           CASE NO: 17-38300
6
        CHASTITY A ELLIS                                                 CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 7
8

9

10

11   On 3/26/2021, a copy of the following documents, described below,

     Reopen Case
12
     Proposed Order
13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 3/26/2021
23

24

25
                                                                            Jay S. Jump
26
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
27
                                                                            Adam G Brief
                                                                            OFFICE OF THE UNITED STATES TRUSTEE
28
                                                                            219 S DEARBORN STREET
                                                                            CHICAGO, IL 60604
                                                           UST - EXHIBIT A
             Case AS
PARTIES DESIGNATED 17-38300      DocNOT
                      "EXCLUDE" WERE  17 SERVED
                                           FiledVIA
                                                  03/26/21
                                                    USPS FIRST Entered   03/26/21 15:01:23 Desc Main
                                                                CLASS MAIL
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page   5 of 8 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                  ELECTRONIC

FIRST CLASS                              FIRST CLASS
CHASTITY A. ELLIS                        CHASTITY A. ELLIS
4066 APPLEBY LN.                         12716 S RACINE AV
RICHTON PARK IL 60471                    CALUMET PARK IL 60827-6402




                                              UST - EXHIBIT A
  Case 17-38300        Doc 17     Filed 03/26/21 Entered 03/26/21 15:01:23            Desc Main
                                    Document     Page 6 of 8



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                        )       Chapter 7 Case
                                              )
                                              )
Chastity A. Ellis,                            )       Case No. 17-38300
                                              )
                                              )
                                              )
                       Debtor.                )       Hon. Jacqueline P. Cox

              MOTION FOR ORDER REOPENING CHAPTER 7 CASE
              PURSUANT TO 11 U.S.C. § 350(b) AND RULE 5010 OF THE
              FEDERAL RULES OF BANKRUPTCY PROCEDURE AND FOR
                AUTHORIZATION TO APPOINT A CHAPTER 7 TRUSTEE

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (“U.S.

Trustee”), by and through the Assistant U.S. Trustee, Adam G. Brief, hereby requests entry of an

order reopening this case pursuant to Section 350(b) of the Bankruptcy Code and Bankruptcy Rule

5010 and for authorization to appoint a chapter 7 trustee. In support of his motion, the U.S. Trustee

respectfully states as follows:

                                         JURISDICTION

         1.     The Court has jurisdiction to hear and determine this proceeding under 28 U.S.C.

§ 157(b)(2) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a). The U.S. Trustee has

standing to bring this Motion under 11 U.S.C. § 307.




                                                  1
  Case 17-38300       Doc 17      Filed 03/26/21 Entered 03/26/21 15:01:23           Desc Main
                                    Document     Page 7 of 8



                                        BACKGROUND

       3.      Chastity A. Ellis commenced this case by filing a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code on December 29, 2017.

       4.      Robert B. Katz was appointed and served as the chapter 7 trustee (“Chapter 7

Trustee”).   On February 2, 2018, the Chapter 7 Trustee filed a No Asset Report. [Doc. 8]

Subsequently, the Court entered an order discharging the Chapter 7 Trustee and closing this

bankruptcy case.

       5.      More recently, the U.S. Trustee received notification that Ms. Ellis has a lawsuit

concerning a prepetition claim.

       6.      Upon information and belief, the U.S. Trustee believes that the proceeds from this

lawsuit may be property of the estate pursuant to 11 U.S.C. § 541(a).

                                     RELIEF REQUESTED

       7.      The U.S. Trustee requests that the Court reopen this bankruptcy case and authorize

the U.S. Trustee to appoint a chapter 7 trustee.

       8.      Section 350 of the Bankruptcy Code provides that:

               (a) After an estate is fully administered and the court has discharged the trustee,
                   the court shall close the case.

               (b) A case may be reopened in the court in which such case was closed to
                   administer assets, to accord relief to the debtor, or for other cause.

Rule 5010 of the Federal Rules of Bankruptcy Procedure implements Section 350(b).

       9.      Based on the foregoing, the U.S. Trustee requests that the Court reopen this

bankruptcy case and authorize the U.S. Trustee to appoint a chapter 7 trustee to further investigate

and determine whether assets are available for creditors and for any other action the chapter 7

trustee deems necessary.
                                                   2
  Case 17-38300       Doc 17     Filed 03/26/21 Entered 03/26/21 15:01:23             Desc Main
                                   Document     Page 8 of 8



       WHEREFORE, the U.S. Trustee respectfully asks the Court to enter an order: (1)

reopening this case; (2) authorizing the U.S. Trustee to appoint a chapter 7 trustee to represent the

estate; and (3) for such other and further relief as this Court deems appropriate.



                                                      RESPECTFULLY SUBMITTED,
                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE


Dated: March 26, 2021                                 /s/ Adam G. Brief
                                                      Adam G. Brief, Assistant U.S. Trustee
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn Street
                                                      Chicago, IL 60604
                                                      adam.brief@usdoj.gov
                                                      (202) 503-7104




                                                 3
